980 F.2d 729
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. BELL BEY, Plaintiff-Appellant,v.Robert BROWN, Jr.;  Den Houter;  James Spitzley;  MichiganDepartment of Corrections, Defendants-Appellees.
No. 92-1751.
United States Court of Appeals, Sixth Circuit.
Nov. 23, 1992.

1
Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ALLEN, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
William Bell Bey, a Michigan inmate, filed a civil rights action pursuant to 42 U.S.C. § 1983 against the Michigan Department of Corrections and three corrections officials.   Bell Bey sought monetary damages and injunctive relief in connection with the 1988 confiscation of a state lottery application and the ensuing disciplinary actions.   The matter was referred to a magistrate judge who recommended that the complaint be dismissed.   The district court adopted the magistrate's recommendation (as modified) over Bell Bey's objections and granted summary judgment for the defendants.   This appeal followed.   The parties have briefed the issues;  Bell Bey is proceeding without counsel.


4
Upon consideration, we find no error in the proceeding on review.   The district court's opinion, incorporating the magistrate's report and recommendation, thoroughly delineated the meritless nature of the action and we are not persuaded differently.


5
Accordingly, the district court's judgment is affirmed for the reasons set forth in that court's opinion of February 18, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



The Honorable Charles M. Allen, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation.